
	
		III
		111th CONGRESS
		2d Session
		S. RES. 412
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 9
			 (legislative day, February 8), 2010
			Mrs. Gillibrand (for
			 herself, Mr. Voinovich,
			 Mr. Udall of Colorado,
			 Ms. Landrieu, Mr. Brown of Ohio, Mr.
			 Bayh, Mr. Wyden, and
			 Mr. Warner) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			March 26 (legislative
			 day, March 25), 2010
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating September 2010 as
		  National Childhood Obesity Awareness Month.
	
	
		Whereas
			 during the past 4 decades, obesity rates have soared among all age groups,
			 increasing more than four-fold among children ages 6 to 11;
		Whereas
			 31.8 percent or 23,000,000 children and teenagers ages 2 to 19 are obese or
			 overweight, a statistic that health and medical experts consider an
			 epidemic;
		Whereas
			 significant disparities exist among the obesity rates of children based on race
			 and poverty;
		Whereas
			 the financial implications of childhood obesity pose a tremendous financial
			 threat to our economy and health care system, carrying up to $14,000,000,000
			 per year in direct health care cost, with people in the United States spending
			 about 9 percent of their total medical costs on obesity-related
			 illnesses;
		Whereas
			 obese young people have an 80 percent chance of being obese adults and are more
			 likely than children of normal weight to become overweight or obese adults, and
			 therefore more at risk for associated adult health problems, including heart
			 disease, type 2 diabetes, sleep apnea, stroke, several types of cancer, and
			 osteoarthritis;
		Whereas
			 in part due to the childhood obesity epidemic, 1 in 3 children (and nearly 1 in
			 2 minority children) born in the year 2000 will develop type 2 diabetes at some
			 point in their lifetime if current trends continue;
		Whereas
			 some consequences of childhood and adolescent obesity are psychosocial and
			 obese children and adolescents are targets of early and systematic social
			 discrimination, leading to low self-esteem which, in turn, can hinder academic
			 and social functioning and persist into adulthood;
		Whereas
			 participating in physical activity is important for children and teens as it
			 may have beneficial effects not only on body weight, but also on blood pressure
			 and bone strength;
		Whereas
			 proper nutrition is important for children before birth and through their
			 life-span as nutrition has beneficial effects for health and body weight, and
			 is key in the prevention of various chronic diseases;
		Whereas
			 childhood obesity is preventable yet does not appear to be declining;
		Whereas
			 public, community-based, and private sector organizations and individuals
			 throughout the United States, including First Lady Michelle Obama, are working
			 to decrease childhood obesity rates for people in the United States of all
			 races through a range of efforts, including educational presentations, media
			 campaigns, Web sites, policies, healthier food options, and greater
			 opportunities for physical activity; and
		Whereas
			 Members of Congress have championed legislation to reduce and bring awareness
			 to the issue of childhood obesity: Now, therefore, be it
		
	
		That the Senate—
			(1)designates September 2010 as
			 National Childhood Obesity Awareness Month in order to raise
			 public awareness and mobilize the country to address childhood obesity;
			(2)recognizes the importance of preventing
			 childhood obesity and decreasing its prevalence in the United States;
			 and
			(3)requests that the President issue a
			 proclamation calling on the Federal Government, States, tribes and tribal
			 organizations, localities, schools, nonprofit organizations, businesses, other
			 entities, and the people of the United States to observe the month with
			 appropriate programs and activities with the goal of promoting healthy eating
			 and physical activity and increasing awareness of childhood obesity among
			 individuals of all ages and walks of life.
			
